Parker, C. J.
We are of opinion that, under the peculiar circumstances of this property, an interest passed to the plaintiff, without any manual delivery. The machine stood in the house of JVheatly for safe-keeping only Before the attachment at his suit, an agreement in writing was made, the purport of which was, that the plaintiff should have a property therein, in the proportion that the sum advanced by him would bear to the whole value. Of this the sheriff had notice before he sold on execution, and he is accountable to the plaintiff for the amount of his interest, which is ascertained by the verdict.
We come to this conclusion because the advance by the plaintiff, for the materials and expense of the construction of the machines, upon an agreement, entered into before the machines were made, that he should be secured by the ownership of a part of the machines, made him originally tenant in common • with Morse; and the subsequent agreement in writing was nothing * more than a confirmation of the first bargain, settling the whole interest of the plaintiff in the one machine, instead of both.
There are no circumstances in the case authorizing a suspicion of fraud; and the notice to the sheriff, before he sold, gave him an opportunity to obtain indemnity from the judgment creditor.

Judgment on the verdict